*The Chancellor :—There are several substantial objections to the complainant’s claim to amend the original *477conveyance by striking ont the covenant. At the time he obtained his conveyance of the legal title from S. Van Rensselaer, Crandall was in possession as a Iona fide purchaser of the premises, by divers mesne conveyances from' the complainant’s grantee, and without any notice of the alleged fraud or mistake. The ¡moment, therefore, that Van Rensselaer’s deed was given, by the covenant of warranty in the conveyance of Sweet, Crandall became vested with a perfect title in the half acre, and subsequent notice to him or his assigns could not divest that title. Green, who obtained the property under the judgment against Crandall, obtained all the right which the latter had in the premises, and no equity can be set up against him on account of notice. (Jackson v. McChesney, 7 Cowen, 360.)
Independent of this legal objection, I am satisfied from the testimony that the effect of the covenant, under the circumstances, produces the exact state of things contemplated by the parties; and if it had not been inserted, the defendant would have been entitled in equity to a quit claim from the complainant of the title acquired under the conveyance from Van Rensselaer. And the weight of proof also is, that the covenant was knowingly and intentionally inserted for the purpose of vesting the title in the grantee, whenever a conveyance for the whole lot should be obtained from Van Rensselaer, the nominal owner.
The bill must be dismissed with costs.